Citation Nr: 1729103	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right hallux valgus.

2.  Entitlement to service connection for left hallux valgus.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to November 1948 and from September 1950 to August 1951.  He died in October 2012.  The Appellant is the surviving spouse who has been substituted as the appellant.  

The Appellant testified at a videoconference hearing in February 2017 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to death pension has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




REMAND

As noted in the February 2017 Board hearing, there has been some question regarding the procedural postures of the issues comprising the present appeal.  Therefore, the Board will summarize the procedural history.

In April 1979, the Veteran filed a claim for service connection for "painfull [sic] feet - (Bilateral)."  In an unappealed June 1979 rating decision, the RO considered the claim , specifically noting that the claim was for service connection for painful feet.  The RO noted that the Veteran had a diagnosis of pes planus that existed prior to service, and the claim was denied.

Thereafter, in November 2008, the Veteran filed a claim for service connection for a "Bilateral foot condition due to frostbite exposure in Korea."  A September 2009 RO rating decision established service connection for residuals of cold injury to the right and left feet.  Separate ratings of 10 percent were established for each foot, effective December 1, 2008.

In April 2011, the Veteran filed a new claim for SMC based on the need for the regular aid and attendance of another person.  A July 2011 rating decision denied entitlement to SMC based on aid and attendance.  In August 2011, the Veteran filed a notice of disagreement concerning the denial of SMC based on aid and attendance.

Later in August 2011, the Veteran filed a claim for an increased rating for the service-connected bilateral foot disability.  He was given a VA cold injury residuals examination in November 2011.  In addition to filling out a Disability Benefits Questionnaire (DBQ) for cold injury residuals, the examiner additionally completed a DBQ for foot disabilities.  On the foot disabilities DBQ, the examiner noted that the Veteran had a diagnosis of hallux valgus.  In a December 2011 decision, the RO granted increased ratings of 20 percent each for residuals of cold injury to the right and left foot.  Additionally, apparently in response to the report of the November 2011 VA examination, the RO inferred service connection claims for hallux valgus of the right and left feet.  The RO deferred adjudication of the issues of service connection for hallux valgus of the right and left feet, to get an etiology opinion from a VA examiner.  The Veteran was sent notice of December 2011 RO rating decision by means of a letter date-stamped as having been sent on December 27, 2011.

The Veteran died on October [REDACTED], 2012.  The Appellant subsequently submitted VA form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  Although the submitted form does not appear to have a date-stamp, the Appellant dated the form January 15, 2013.

In August 2013, the RO issued a statement of the case concerning the issue of entitlement to SMC based on aid and attendance.  Within the statement of the case, the RO noted that the Veteran passed away on October [REDACTED], 2012, and the Appellant's request for substitution was received on January 23, 2013.  The Appellant was accepted as a substitute claimant, and she was informed of the steps necessary to complete an appeal.  The statement of the case and a notice letter were sent to the Appellant on August 21, 2013.  Later in August 2013, the Appellant perfected her appeal of the denial of SMC based on aid and attendance by submitting VA Form 9, Appeal to Board of Veterans' Appeals.

In February 2014, the RO issued a decision denying service connection for hallux valgus of the right and left feet.  In a notice of disagreement date-stamped as received by VA on March 19, 2014, the Appellant disagreed with the February 2014 decision.  She specifically disagreed with the disability ratings assigned to the Veteran's left and right feet.  She stated that the VA doctors told her that the Veteran's hallux valgus was directly related to his cold injury.

In February 2017, the Appellant appeared at a videoconference hearing before the undersigned Veterans Law Judge.  Testimony was given regarding the Veteran's hallux valgus and need for aid and attendance.

Issues on Appeal

Under 38 U.S.C.A. § 5121A, an eligible person may request to substitute as claimant for a Veteran following the Veteran's death for the purpose of processing any pending claims to completion.  Substitution differs from a traditional accrued benefits claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  A request for substitution must be filed not later than one year after the date of a veteran's death and, as provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. § 3.1000 (2016).  

Of specific note, the regulations provide that, in order for a substituted claimant to move forward, a claim or appeal must be pending.  38 C.F.R. § 3.1010(g)(1) (2016).  A claim is considered to be pending if the claimant had filed the claim with an Agency of Original Jurisdiction, but dies before the Agency of Original Jurisdiction makes a decision on the claim, or if at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.  38 C.F.R. § 3.1010(g)(1)(i) (2016). 

In the notice of disagreement filed in March 2014, and at the February 2017 Board hearing, the Appellant suggests that claims for increased ratings for residuals of cold injury to the right and left feet were pending.  However, increased ratings of 20 percent each were granted for the service-connected residuals of cold injury to the right and left feet in a December 2011 RO rating decision, and the Veteran was sent notice of December 2011 RO decision by means of a letter date-stamped as having been sent on December 27, 2011.  At that point, the Veteran had one year to file a notice of disagreement regarding the assigned disability ratings; otherwise, that determination would become final.  38 C.F.R. § 20.302 (2016).  The Veteran had until December 27, 2012, to file a timely notice of disagreement regarding the disability ratings granted for the residuals of cold injury to his right and left feet.  The Board notes that December 27, 2012, was a Thursday.

Unfortunately, the Veteran died on October [REDACTED], 2012.  At that point, 85 days remained in the time period during which a timely notice of disagreement regarding the disability ratings granted for the residuals of cold injury to the Veteran's right and left feet could be filed.  As that time period had not yet expired, the issues of entitlement to increased ratings for residuals of cold injury to the right and left feet were pending claims at the time of the Veteran's death under 38 C.F.R. § 3.1010 (g)(1)(i).

The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.  The time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request.  38 C.F.R. § 3.1010 (f)(3) (2016).

Here, at the time of death, 85 days remained for the Veteran to file a timely notice of disagreement regarding the disability ratings assigned for the residuals of cold injury to the right and left feet.  The Appellant's substitution request was granted in a statement of the case mailed to her on August 21, 2013.  Therefore, the Appellant had until October 14, 2013, 85 days from August 21, 2013, to file a timely notice of disagreement regarding the disability ratings granted for the residuals of cold injury to the Veteran's right and left feet.  During the period between August 21, 2013, and October 14, 2013, the Appellant did not submit any documents which could be reasonably construed as disagreement with the December 2011 RO decision which granted increased ratings of 20 percent each for the service-connected residuals of cold injury of the right and left feet.  Therefore, the time limit for filing a notice of disagreement expired, and the December 2011 RO decision became final concerning the issues of increased ratings for service-connected residuals of cold injury of the right and left feet.  Thus, the issues of increased ratings for residuals of cold injury to the right and left feet are not before the Board.

However, within the December 2011 RO decision, the RO deferred adjudication of the issues of service connection for hallux valgus of the right and left feet.  The Veteran died before the RO made a decision concerning those issues.  Therefore, the issues of entitlement to service connection for hallux valgus of the right and left feet were pending claims at the time of the Veteran's death.  38 C.F.R. § 3.1010 (g)(1)(i) (2016).

The Appellant was accepted as a substitute claimant in August 2013.  In February 2014, the RO issued a decision denying service connection for hallux valgus of the right and left feet.  In a notice of disagreement date-stamped as received by VA on March 19, 2014, the Appellant disagreed with the February 2014 decision.  That notice of disagreement was timely.  38 C.F.R. § 20.201 (2016).

No statement of the case has been issued addressing the issues of entitlement to service connection for hallux valgus of the right and left feet.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board now turns to the issue of entitlement to SMC based on the need for the regular aid and attendance of another person.

An appeal is considered to be pending if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision on the appeal.  If the Board has issued a final decision prior to the claimant's death, then the appeal is not pending before VA.  38 C.F.R. § 3.1010(g)(1)(ii) (2016).

A July 2011 RO rating decision denied entitlement to SMC based on aid and attendance.  In August 2011, the Veteran filed a notice of disagreement concerning the denial of SMC based on aid and attendance.  Therefore, the issue of entitlement to SMC based on aid and attendance was pending at the time of the Veteran's death.  The Appellant has properly perfected an appeal of that issue.

SMC based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014).

Here, the issues of entitlement to service connection for hallux valgus of the bilateral feet are being remanded for additional development.  The claim for SMC based on the need for aid and attendance of another person is inextricably intertwined with the issues of entitlement to service connection for hallux valgus of the bilateral lower extremities.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of entitlement to SMC based on the need for aid and attendance must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case addressing the issues of entitlement to service connection for hallux valgus of the right and left feet.  Notify the Appellant of her appeal rights and that she must submit a timely substantive appeal if she wants appellate review of those issues.  

2.  Then, readjudicate the claim for SMC based on the need for aid and attendance of another person.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

